DETAILED ACTION
Claim 1 is currently pending and being examined.  This is the first Office Action for this application.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to because Figure 1 should be labeled as Fig. 1 in English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Publication RU 2532475 to Mitrofanovich et al. (hereafter “Mitrofanovich”) in view of U.S. Patent No. 2,903,308 to Barnhart (hereafter “Barnhart”).

    PNG
    media_image1.png
    799
    586
    media_image1.png
    Greyscale

Regarding Independent Claim 1, Mitrofanovich (exemplified by Figure 1 reproduced above) teaches a borehole pump, comprising           a submersible motor (motor 3) with a hydraulic protector (shell 9), a drive (drive 2) of a working pump (working pump 1) that converts a rotary motion into a reciprocating motion (changing the rotation of the motor into reciprocation by screw type drive 5), the working pump (1) containing a housing (casing 21), a suction valve (suction valve 28), a 
Mitrofanovich discloses the invention as claimed and discussed previously but appears to be silent regarding the claim limitations reciting that “the working cylinder does not have a rigid attachment inside the housing”.           However, the claimed feature is known in the prior art.  Barnhart discloses a cylinder for a reciprocating piston wherein “A further important object of the present invention is to provide a novel composite cylinder construction "including novel support therefor whereby to enable angular or other movement of the cylinder in a manner to prevent undesirable bending moments or binding effects upon operating mechanisms or components extending therefrom.” (Column 2, lines 8-14).  In this arrangement “It may thus be seen that the composite cylinder of the present invention is supported from but one end thereof and by means of the closure member 20, there being no direct connection between the cylindrical member 10 and the support for the composite arrangement thus to prevent undesirable bending moments from being transmitted from the support to the cylindrical member.” (Column 3, lines 36-42).  Since the cylinder is 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2015/017654 to DeArman et al. teaches a downhole pump and motor arrangement.
U.S. Publication No. 2013/0327207 to Sasscer et al. teaches a cylinder and piston arrangement wherein the cylinder is not rigidly connected to the housing (see paragraph 0012).
U.S. Publication No. 20110168292 to Luzbetak teaches an inside cylinder attached to another cylinder rather than the housing.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen A Mick whose telephone number is (571) 270-3342.  The examiner can normally be reached on weekdays 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/
Stephen A MickExaminer, Art Unit 3746       

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746